Citation Nr: 9922305	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back pain with 
degenerative changes.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son-in-law


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1944 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which, in part, denied the veteran's 
claim for service connection for low back pain.  The 
veteran's notice of disagreement was received in October 
1997, a statement of the case was issued in December 1997, 
and a substantive appeal (VA Form 9) was received in May 
1998.  The veteran testified at a June 1999 hearing before 
the undersigned member of the Board sitting at the RO.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
current low back pain with degenerative changes and his 
period of active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back pain with degenerative changes is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

The Board first notes that the first two requirements for a 
well-grounded claim have been met.  The report of an October 
1996 VA examination shows a medical diagnosis of current low 
back disability.  Further, the veteran is competent to 
testify regarding an inservice injury for well-grounded 
purposes.  Caluza.  Moreover, his assertions regarding an 
inservice back injury are also accepted as true for well-
grounded purposes.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
However, a review of the claims file fails to reveal any 
medical evidence suggesting a link between the veteran's 
current low back disability to his period of military 
service. 

Unfortunately, the veteran's service medical records are 
unavailable, and the only alternate records pertinent to 
service appear to be reports from the Surgeon General's 
Office documenting treatment in September 1944 for a skin 
disease and in November 1944 for mumps.  

Moreover, the claims file contains no medical evidence 
pertinent to the low back until the veteran underwent VA 
examination in October 1996.  At the time of the examination, 
the veteran stated that he began having pain in his lower 
back about 20 years before.  The examination diagnosis was 
history of low back pain with marked degenerative changes.

The veteran, his spouse, and his son-in-law  testified at a 
June 1999 hearing before the undersigned member of the Board.  
The veteran reported that he originally injured his back 
during basic training when he fell while attempting to jump 
onto a ladder.  He stated that at the time he was given pills 
at the dispensary and was told by the doctor that his back 
would be all right.  He reported that shortly after discharge 
from service, his back began bothering him.  Aided by the 
testimony of his wife, the veteran recalled that he visited a 
chiropractor in the early 1950's.  The veteran also indicated 
that he believed that chiropractor to be deceased.  
Additional treatment in the 1950's or 60's by a Dr. William 
Ellard and a Dr. Chilton was also reported.  The veteran 
indicated that he had made no attempt to try to locate these 
physicians and obtain any records from them.  The veteran's 
wife stated that she knew the veteran prior to service and 
recalled his back complaints since service.  She also 
testified that she assisted him in treating his back with 
heat and massage.  It was reported that the veteran did not 
seek VA treatment until the 1990's, and the veteran's his 
son-in-law attributed the delay in seeking treatment to the 
veteran's being unaware that he could go to a VA facility for 
treatment.

The Board acknowledges the testimony offered by the veteran 
and others in support of his claim, and the Board does not 
doubt the veteran's sincerity in his belief that his current 
low back disorder is related to the injury during service.  
However, the Board must stress here that the Court has held 
that in order to establish the nexus component of a well-
grounded service connection claim, the veteran must present 
medical evidence linking his current condition to his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  In the absence of 
medical evidence linking the current disability to an in-
service injury or disease, service connection is not 
established.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(1997).  The veteran has not presented any such medical 
evidence to show that his current low back pain is 
etiologically related to some incident of service.  Assuming 
the truth of the veteran's contention that he injured his 
back in service in 1944, there still must be medical evidence 
of a linkage between that injury and the veteran's current 
condition.  In this regard, there is no medical evidence of 
record of a continuity of low back symptomatology from 
service on, nor is there otherwise any medical opinion of 
such a link to service to otherwise well-ground his claim.  

The Board notes here that the veteran has indicated he 
received treatment from private doctors beginning shortly 
after separation from service.  The Board hereby notifies the 
veteran that such post-service medical evidence showing low 
back symptoms shortly after service might be sufficient to 
well-ground his claim.  See 38 U.S.C.A. §  5103(a); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board 
stresses, however, that it is the veteran's initial burden to 
present evidence of a well-grounded claim before a duty to 
assist the veteran arises.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

